an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Werner, J.), entered October 30, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint as time-barred.
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that the action was not commenced until well after the running of the applicable statute of limitations (see CPLR 215 [3]; Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Alharezi v Sharma, 304 AD2d 414 [2003]; Rutzinger v Lewis, 302 AD2d 653, 654-655 [2003]; Schetzen v Robotsis, 273 AD2d 220, 221 [2000]; Wertzberger v City of New York, 254 AD2d 352 [1998]; Friedman v Gallinelli, 240 AD2d 699, 700 [1997]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the motion for summary judgment dismissing the complaint as barred by the one-year statute of limitations of CPLR 215 (3).
The plaintiffs remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.E, H. Miller, Spolzino and Skelos, JJ., concur.